     Case 2:19-cv-02040-SHL-dkv Document 10 Filed 01/22/19 Page 1 of 1               PageID 146



                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TENNESSEE
                                       Western Division
                                      Office of the Clerk

Thomas M. Gould, Clerk                                                                Deputy-in-Charge
242 Federal Building                                                        U.S. Courthouse, Room 262
167 N. Main Street                                                          111 South Highland Avenue
Memphis, Tennessee 38103                                                     Jackson, Tennessee 38301
(901) 495-1200                                                                           (731) 421-9200


                                     NOTICE OF SETTING
                    Before Judge Sheryl H. Lipman, United States District Judge


                                          January 22, 2019


            RE:    2:19-cv-02040-SHL
                   Stone Bank v. CAH Acquisition Company 11, LLC

            Dear Sir/Madam:

             A HEARING re: [8] Emergency Motion for Hearing re Notice of Removal, Extension of
     TRO Entered by Lauderdale County Chancery Court, and Expedited Hearing on Emergency
     Motion for Appointment of Receiver and Related Injunctive Relief has been SET before Judge
     Sheryl H. Lipman for WEDNESDAY, JANUARY 23, 2019 at 8:00 A.M. in Courtroom 1,
     11th floor of the Federal Building, Memphis, Tennessee.

            If you have any questions, please contact the case manager at the telephone number or
     email address provided below.

                                        Sincerely,
                                        THOMAS M. GOULD, CLERK
                                        BY: s/ Terry Haley,
                                               Case Manager to Judge Sheryl H. Lipman
                                               901-495-1276
                                               terry_haley@tnwd.uscourts.gov
